Name: Council Regulation (EEC) No 2954/85 of 22 October 1985 laying down certain measures for the standardization and simplification of statistics of trade between Member States
 Type: Regulation
 Subject Matter: trade;  distributive trades;  economic analysis
 Date Published: nan

 25 . 10 . 85 Official Journal of the European Communities No L 285/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2954/85 of 22 October 1985 laying down certain measures for the standardization and simplification of statistics of trade between Member States necessary specific powers and this Regulation should therefore be based on Article 235 thereof, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to Council Regulation (EEC) No 1736/75 of 24 June 1975 on the external trade statis ­ tics of the Community and statistics of trade between Member States ('), as amended by Regulation (EEC) No 2845/77 (2), and in particular Article 21 thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parli ­ ament (4), Having regard to the opinion of the Economic and Social Committee (*), Whereas it is necessary for the purpose of standardiza ­ tion and simplification to define the subject of statis ­ tics of trade between Member States in such a way that it is clearly distinguishable from the subject of external trade statistics of the Community ; Whereas it is also necessary to lay down the data on trade between the Member States to be collected and complied and the relevant definitions ; Whereas some of the provisions of Regulation (EEC) No 1736/75 should no longer apply for the purposes of statistics of trade between Member States ; Whereas such standardization and simplification is necessary for attaining one of the objectives of the Community ; whereas the Treaty has not provided the Article 1 1 . Statistics of trade between Member States shall include all goods : A. sent to a Member State from the Member State of dispatch, (a) in which latter Member State they meet the conditions of the internal market ; (b) in which latter Member State they do not meet the conditions of the internal market thereof but were manufactured or made subject to processing arrangements of a tax nature ; (c) in which they are subject to inward processing arrangements in the unaltered state, as compensating products or as intermediate products within the meaning of Directive 69/73/EEC (*) and in accordance with Articles 2 and 3 of Directive 73/95/EEC Q ; B. (a) which meet the conditions of Article 9 (2) of the Treaty and which , in the Member State of destination, are either entered for home use or made subject to processing arrangements of a tax nature ; (b) sent from the Member State of dispatch to the Member State of destination under the inward processing arrangements defined in Directive 69/73/EEC and in accordance with Articles 2 and 3 of Directive 73/95/EEC, either for further processing or to be put into free circu ­ lation .( ») OJ No L 183, 14. 7 . 1975, p. 3 . (2) OJ No L 329, 22 . 12. 1977, p. 3 . (3) OJ No C 21 , 26 . 1 . 1983 , p. 4 . (4) OJ No C 161 , 20 . 6 . 1983 , p. 168 . H OJ No C 211 , 8 . 8 . 1983 , p. 6 . ( «) OJ No L 58 , 8 . 3 . 1969 , p . 1 . 0 OJ No L 120 , 7 . 5 . 1973 , p . 17 . No L 285/2 Official Journal of the European Communities 25 . 10 . 85 2. Articles 3 to 10 shall apply only to the goods defined in paragraph 1 A (a) and (b) and B (a), here ­ inafter referred to as 'goods'. Article 2 The cases set out in Article 1 ( 1 ) A shall come under the heading 'dispatch ' and those in B under the heading 'arrival '. Article 3 The Member State of dispatch shall be taken to mean the Member State from which the goods as defined in Article 1 ( 1 ) A (a) and (b) are sent to another Member State . Article 4 The Member State of destination shall be taken to mean the Member State to which the goods as defined in Article 1 ( 1 ) A (a) and (b) are sent from another Member State . Article 11 A ( 1 ) (a) and, where appropriate, for supplies as defined in Article 11 A ( 1 ) (b) of that Directive, but deducting the taxes which are deductible by reason of dispatch ; however, this value shall include the trans ­ port and insurance costs relating to the part of the itinerary situated in the statistical territory of the Member State of dispatch . 2 . On arrival , the statistical value shall be esta ­ blished from the taxable amount to be determined for tax purposes according to the abovementioned Direc ­ tive for supplies as defined in Article 1 1 B of that Directive , but deducting the taxes which are due by reason of the goods being put on the market, and also the transport and insurance costs relating to the part of the itinerary situated in the statistical territory of the Member State of destination . 3 . The statistical value must be declared in accor ­ dance with paragraphs 1 and 2, even if no taxable amount must be determined for tax purposes . 4 . For goods which result from operations carried out under processing arrangements of a tax nature, the statistical value on dispatch and, by way of derogation from Article 11 B (5) of the abovementioned Directive, on arrival , shall be established as if those goods had been completely produced in the processing Member State . Article 7 1 . 'Mode of transport' shall be taken to mean, on dispatch, the mode of transport determined by the active means of transport by which the goods are presumed to have left the statistical territory of the Member State of dispatch and, on arrival , the mode of transport determined by the active means of transport by which they enter the statistical territory of the Member State of destination . Article ? 2. For the purposes of this Regulation the modes of transport shall be as follows : For each heading of the NIMEXE, the following should be indicated in the statistical information medium : (a) on arrival , the Member State of dispatch ; (b) on dispatch , the Member State of destination ; (c) the net weight of the goods in accordance with Article 15 ( 1 ) and (4) of Regulation (EEC) No 1736/75, or, for goods defined in accordance with the procedure laid down in Article 41 of that Regulation, the net weight with immediate wrap ­ pings in accordance with Article 15 (2) and (4) of that Regulation ; (d) for goods defined in accordance with the proce ­ dure laid down in Article 41 of Regulation (EEC) No 1736/75, other units of measurement, called supplementary units, in addition to or in place of the net weight or net weight with immediate wrap ­ pings, in accordance with Article 16 of that Regu ­ lation ; (e) the statistical value of the goods in accordance with Article 6 of this Regulation ; (f) where applicable, special movements of goods in accordance with Article 19 of Regulation (EEC) No 1736/75 ; (g) the mode of transport, in accordance with Article 7 of this Regulation . Article 6 1 . On dispatch, the statistical value shall be esta ­ blished from the taxable amount to be determined for tax purposes according to the Sixth Directive 77/388/EEC (') for supplies of goods as defined in Code Description 1 Sea 2 Rail 3 Road 4 Air 5 Mail 7 Fixed transport installations 8 Inland waterway 9 Own propulsion 3 . If reference is made to one of the modes of trans ­ port listed in paragraph 2 codes 1 , 2, 3 , 4 or 8 , it must also be indicated whether the goods are transported in containers within the meaning of Article 15 (3) of Regulation (EEC) No 1736/75 .(') OJ No L 145, 13 . 6 . 1977, p. 1 . Official Journal of the European Communities25. 10 . 85 No L 285/3 (EEC) No 1736/75 the terms 'export' and 'import' shall be replaced by 'dispatch ' and 'arrival ' respectively. Article 10 1 . Provisions for the standardization and simplifica ­ tion of : (a) statistical information ; (b) the statistical information medium, in so far as the data to be supplied under the terms of this Regula ­ tion are concerned, shall be adopted in accordance with the procedure laid down in Article 41 of Regulation (EEC) No 1736/75. Provisions for the application of this Reuglation and any derogations arising from specific needs shall be adopted in accordance with the same procedure . 2 . The rules of the Member States in this matter shall continue to apply up to the date of entry into force of the provisions referred to in the first subpara ­ graph of paragraph 1 . 4 . If reference is made to one of the modes of trans ­ port listed in paragraph 2 codes 1 , 3 , 4 or 8 , the nationality of the active means of transport as known on dispatch or on arrival must also be indicated . Article 8 1 . The Community and the Member States shall compile the data referred to in Article 5 (a), (b), (c), (d) and (e). 2 . The Community and the Member States shall also compile the data referred to in Article 5 (g). The date from which and the conditions under which these data are to be complied shall be adopted in accordance with the procedure laid down in Article 41 of Regula ­ tion (EEC) No 1736/75. 3 . The data referred to in paragraph 1 shall be complied for all goods which are the subject, in accor ­ dance with Article 1 ( 1 ), of statistics of trade between Member States, with the exception of those : (a) included in the list of exceptions given in Annex B to Regulation (EEC) No 1736/75 ; (b) whose value and weight are below the statistical threshold defined in Article 24 of Regulation (EEC) No 1736/75 and determined in accordance with the procedure laid down in Article 41 thereof ; (c) to which Articles 27, 28 ( 1 ), 29 , 30, 31 or 32 of Regulation (EEC) No 1736/75 or similar provisions adopted pursuant to Article 33 thereof apply. 4. The Member States may waive the statistical information requirement for the goods referred to in paragraph 3 (a), (b) and (c). Article 9 1 . Articles 7, 8 , 9 , 10 , \ 12, 17, 18 , 20 , 21 , 22 and 38 ( 1 ) of Regulation (EEC) No 1736/75 shall not apply to statistics of trade between Member States . 2 . For the application to statistics of trade between Member States of the remaining Articles of Regulation Article 11 The Member States shall forward to the Commission without delay, and not later than six weeks after the end of the reference month, the monthly results of their external-trade statistics . These results shall give the data listed in Article 8 ( 1 ). Article 12 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 October 1985 . For the Council The President J. F. POOS